Filed 9/14/20 In re M.J. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re M.J., a Person Coming                                  B300901
Under the Juvenile Court Law.
                                                             Los Angeles County
LOS ANGELES COUNTY                                           Super. Ct. No.
DEPARTMENT OF CHILDREN                                       18CCJP08128A
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.S.,

         Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County. Sabina A. Helton, Judge. Affirmed.
      Suzanne Davidson, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Stephanie Jo Reagan,
Deputy County Counsel, for Plaintiff and Respondent.
                    _________________________
       Father appeals a disposition order removing his eight-
month-old son from his physical custody and restricting him to
monitored visitation. The juvenile court found father’s marijuana
abuse, recurring criminal activity, and inconsistent commitment
to fatherhood posed a significant risk of physical harm to the
infant. Substantial evidence supports the findings. We affirm.
         FACTS AND PROCEDURAL BACKGROUND
       Consistent with our standard of review, we state the
facts in the light most favorable to the juvenile court’s findings,
resolving all conflicts and drawing all reasonable inferences to
uphold the court’s order, if possible. (In re R.T. (2017) 3 Cal. 5th
622, 633 (R.T.).)
       In December 2018, the Los Angeles Department of Children
and Family Services (the Department) was alerted that M.J.,
a newborn infant, had a positive toxicology screen for opioids,
benzodiazepine, and amphetamine. After an investigation, the
Department filed a dependency petition alleging mother had a
history of substance abuse and mental and emotional problems
that put the newborn at risk for serious physical harm.1
       At two months old, M.J. was examined by a nurse
practitioner. The nurse found M.J. was “drug exposed,” with
“mild stiffness to bilateral lower extremities,” and “significant”
indications for “borderline delay in problem-solving and personal-
social domain; delay in communication, gross motor, and fine
motor domains.”
       In February 2019, a social worker interviewed father.
Father had attended two or three ultrasound appointments with
mother, but mother left him in May or June of 2018 and would

1     Mother is not a party to this appeal.




                                 2
not answer his calls. He also had a nine-year-old daughter who
lived with her mother in Tennessee.
       Father disclosed an arrest in August 2018 for possession
of seven grams of methamphetamine. He said he sold the drug
to make money, but denied using it. He also had arrests for
driving under the influence, but denied he had an alcohol
problem. His CLETS report showed an additional arrest for
drug possession in October 2018.
       Mother reported father was homeless, sold
methamphetamine, used and sold marijuana, and had a problem
with alcohol. She said father did not want a baby and left her
when he found out she was pregnant.
       Father slept on a couch at a friend’s apartment. He was
not currently allowed to stay in the apartment during the day,
but claimed he would be if he obtained custody of M.J. He said
he looked after his daughter when she was a baby and he knew
how to care for an infant. He acknowledged telling mother to
get an abortion. He said he did so because he knew she was a
heroin addict and feared the baby would suffer due to mother’s
addiction. Father wanted the dependency case closed and he
wanted M.J. placed in his custody immediately.
       Father said he smoked marijuana every day because he
needed it for pain in his leg and to sleep at night. He had been
taking “drug classes” but was discharged for missing sessions.
He took a drug test on April 10, 2019. The result was positive
for marijuana.
       On April 11, 2019, father had his first visit with M.J. The
foster mother reported father smelled of marijuana, and when
she tried to tell him about M.J.’s eating habits, he did not pay
attention. When M.J. began to cry late in the visit, the monitor




                                3
suggested father prepare a bottle for him. Father declined,
remarking the visit would be ending soon.
       Father had another visit four days later. The foster mother
reported he smelled heavily of marijuana. M.J. cried for much
of the visit. When father fed M.J., he kept putting the bottle
to the baby’s lips, then took it away and told M.J. things like:
“[Y]ou’re not hungry are you”; “[I]t looks like you haven’t missed
a meal”; and “[Y]ou would be fine if you missed a meal.” When
father checked M.J.’s diaper, he remarked, “I don’t want to have
to change a poopy diaper, I hope you’re not poopy.” The foster
mother reported M.J.’s diaper was wet and father did not
change it.
       Father’s subsequent visits followed a similar pattern. He
was confrontational with the foster mother, and gently scolded
M.J. for looking to her for comfort when the baby cried. The
Department expressed concern about the interactions, noting
that father spoke to M.J. as if the infant were an adult.
       After father missed and cancelled two visits in late April,
the Department learned he had been arrested and jailed on
a charge of making criminal threats. (See Pen. Code, § 422.)
Father said the arrest stemmed from a dispute with a transit
officer. He maintained he had permission to ride the bus for free
and the transit officer had wrongly given him a citation for riding
without a pass. Father said he felt discriminated against and
confronted the officer. He claimed the officer fabricated a story
about father threatening to kill him.
       On May 16, 2019, a pediatric nurse practitioner saw M.J.
for a cough, fever, and congestion. The nurse recommended
that M.J. have no direct or indirect exposure to smoke, including
marijuana smoke and residue on a smoker’s clothing (third-hand




                                 4
smoke). Four days later the foster mother cancelled father’s
scheduled visit because she worried M.J. was becoming sick.
Father told the foster mother he was “very upset” that “the state”
was keeping M.J. from him.
       Father repeatedly protested to M.J.’s social worker that
the “state” was trying to make it “as difficult as possible” for him
to get custody of M.J. He was upset at being accused of smelling
of marijuana at visits, and suggested he was being “discriminated
against.” He acknowledged his backpack might have smelled of
the drug. When the social worker tried to talk with father about
the way he engaged with M.J., father became defensive and
digressed into complaints about how the “ ‘state’ ” was frustrating
his efforts to bond with the infant on “ ‘purpose.’ ”
       The friend with whom father stayed said father had
been living in his apartment “ ‘off and on’ ” for about four to
five months. He said father’s stay was temporary and father
needed to find a place of his own.
       On May 29, 2019, the Department filed an amended
dependency petition. In a new count the Department alleged
father’s substance abuse and criminal activity endangered
M.J. and rendered father incapable of providing regular care
to the infant.
       On June 11, 2019, father notified the Department that
he was considering “withdraw[ing] from the case completely
and allow[ing] the state to keep [M.J].” Father said he was
“emotionally shot” and he “just want[ed] to move on with [his]
life.” He was no longer participating in the prescribed drug
and parenting programs, and he was unable to stay for his
last visit because he had marijuana in his backpack.




                                 5
       On June 13, 2019, the Department asked father to submit
to a drug test. Father refused. He said there was no more
“ ‘fight’ ” left in him and the case had added too much “ ‘stress’ ”
to his life. The next day he notified the Department that he was
“ ‘withdrawing completely’ ” from M.J.’s case and that he would
not be coming to any future visits.
       On July 3, 2019, father contacted M.J.’s social worker about
“resum[ing]” the case and scheduling new visits. He explained a
family member had passed away and he wanted M.J. to know he
had a big family that cared for him. But when asked to describe
his plan for taking custody of his son, father could only say he
was “present now.” He would not agree to randomly drug test,
but said he would test on demand if a social worker called him.
       On August 7, 2019, a substance abuse counselor notified
the Department that father had attended eight sessions in
May, but only one session in June and two sessions in July.
Father submitted to only one drug test, which was positive
for marijuana. The counselor reported father was homeless
and slept at a friend’s home or on public transit. He said father
did not seem to be taking the outpatient program seriously.
Father was positive for marijuana on one test and failed to show
for another in August.
       On August 23, 2019, the juvenile court held a combined
hearing on jurisdiction and disposition. Father testified he
had stopped using marijuana about a month and a half ago, but
said he was forced to resume using it “in lieu of pain medicine”
to treat nerve damage in his leg. If he received custody of M.J.,
father said he would smoke marijuana before work after dropping
the infant at daycare and again in the early afternoon before
picking up M.J. in the evening. He acknowledged the social




                                 6
worker’s warning that M.J. had respiratory issues, but said he
had not seen “medical proof” of the condition and emphasized
that no one in his family had a history of asthma or bronchitis.
       Father testified he was not living “anywhere” at present,
but said he would move to a shelter that accommodated children
if he received custody. He currently worked for Postmates, he
also transported scooters and bikes back to their charging hubs,
and he had obtained a selling permit for a mobile convenience
store he planned to launch in October. He said he was prepared
to care for M.J. because he was the infant’s father and had cared
for his daughter when she was a baby.
       The juvenile court sustained the allegations against mother
and father and declared M.J. a dependent child. Regarding
father’s marijuana use, the court explained: “The daily
marijuana use, in and of itself, is not as concerning to me, but I
do think there’s a nexus to harm because of the young age of the
baby. I would feel the same about someone taking prescription
pain medication, even drinking alcohol at night, because babies
do wake up at night. You might have an above-average
medically-needy child here who does have some respiratory
issues, which I also think is a nexus to harm.” The court also
found father’s recent arrest and pending criminal case were
cause for concern.
       As for disposition, father’s counsel maintained there was
not “clear and convincing” evidence of the need for removal.
He argued drug testing, services, and unannounced home visits
would be sufficient to protect M.J. in father’s custody.
       The court determined the protective measures were
inadequate given M.J.’s young age, and the court found by clear
and convincing evidence that placing M.J. in father’s custody




                                7
would pose a substantial risk of harm to the infant. The court
ordered father to complete a drug program, to submit to weekly
drug testing, and to participate in parenting classes and
counseling. It ordered father’s visits to be monitored and
authorized the Department to liberalize visitation in its
discretion.
        Father filed a timely notice of appeal.
                              DISCUSSION
1.      Substantial Evidence Supports the Custody Order
        In cases where a dependent child did not reside with one
of his or her parents when a dependency petition was initiated,
Welfare and Institutions Code section 361, subdivision (d)
authorizes the juvenile court to deny that parent physical custody
of the child upon a finding by “clear and convincing evidence
that there would be a substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the child
for the parent . . . to live with the child or otherwise exercise
the parent’s . . . right to physical custody, and there are no
reasonable means by which the child’s physical and emotional
health can be protected without removing the child from the
child’s parent’s . . . physical custody.”2
        “The parent need not be dangerous and the minor need
not have been actually harmed before removal is appropriate.
The focus of the statute is on averting harm to the child.”
(In re T.V. (2013) 217 Cal. App. 4th 126, 135–136.) When a child
is of “ ‘tender years,’ ” like M.J., parental substance abuse is
prima facie evidence of substantial risk of physical harm.


2       Statutory references are to the Welfare and Institutions
Code.




                                  8
(In re Christopher R. (2014) 225 Cal. App. 4th 1210, 1220
(Christopher R.).) The presumption exists because “ ‘the absence
of adequate supervision and care poses an inherent risk to
[young children’s] physical health and safety.’ ” (Ibid.)
       In reviewing disposition findings under section 361,
“ ‘we look to see if substantial evidence, contradicted or
uncontradicted, supports them. [Citation.] In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.’ ” (R.T., supra,
3 Cal.5th at p. 633.)
       Father commits most of his briefing to emphasizing positive
interactions with M.J. and a handful of drug tests that showed
diminishing marijuana levels. The record shows the juvenile
court considered that evidence, as presented in the Department’s
reports and highlighted in the argument of father’s counsel,
when it made the disposition order. Our role is not to determine
whether the juvenile court properly weighed the evidence.
We decide only whether there was substantial evidence,
“ ‘contradicted or uncontradicted,’ ” to support the court’s order.3

3     To the extent father seems to argue the evidence was not
clear and convincing because there was other evidence that
should have influenced the juvenile court’s judgment, we
emphasize again that it is “not our function . . . to reweigh the
evidence or express our independent judgment on the issues
before the trial court. [Citation.] Rather, as a reviewing court,
we view the record in the light most favorable to the judgment
below and ‘ “decide if the evidence [in support of the judgment]
is reasonable, credible and of solid value—such that a reasonable




                                 9
(R.T., supra, 3 Cal.5th at p. 633.) There was sufficient evidence
here.
       The evidence showed M.J. suffered developmental delays
due to his in vitro drug exposure, and he experienced respiratory
complications that could be exacerbated by direct or indirect
contact with smoke, including marijuana smoke residue on
clothing. However, when father was warned of the infant’s
condition, he downplayed the risk. He questioned whether there
was “medical proof” to substantiate it and remarked that he
had no history of asthma or bronchitis in his family. Father
inconsistently tested for marijuana, he repeatedly showed up
to visits smelling of smoke, and he had to leave one visit because
he had marijuana in his backpack. Father did not intend to stop
smoking if the court granted him custody. Instead, he planned
to smoke in the morning after leaving M.J. at daycare and again
around lunch in hopes the drug would clear out of his system
before retrieving the infant in the evening. Notwithstanding this


trier of fact could find [removal] is appropriate based on clear and
convincing evidence.” ’ ” (In re Jasmon O. (1994) 8 Cal. 4th 398,
423, italics added; see also Conservatorship of O.B. (2020) 9
Cal. 5th 989, 1001.) Thus, in determining whether there was
substantial evidence sufficient to meet the clear and convincing
burden of proof, we focus on the quality of the evidence
supporting the juvenile court’s order—not other evidence
that could have supported a different determination.
(Conservatorship of O.B., at pp. 995–996 [“[W]hen reviewing
a finding that a fact has been proved by clear and convincing
evidence, the question before the appellate court is whether the
record as a whole contains substantial evidence from which a
reasonable fact finder could have found it highly probable that
the fact was true.”].) For the reasons we discuss in this opinion,
we conclude the evidence was sufficient to meet this standard.




                                10
evidence, father argues there was nothing to prove his marijuana
use impacted his ability to properly parent M.J. But the juvenile
court was not required to wait for harm to occur. Based on
the evidence, the court reasonably inferred “there would be a
substantial danger” to M.J.’s physical health in father’s custody
(§ 361, subd. (d)), because father’s conduct proved he was
unable to take meaningful steps to curb his marijuana use,
notwithstanding the harm it posed to his infant son.
(Christopher R., supra, 225 Cal.App.4th at p. 1220 [father’s
persistent marijuana use and failure to comply with terms of
his parole sufficient to support removal of infant daughter].)
       Father’s pending criminal charges, his lack of stable
housing and family support, and his inconsistent commitment to
satisfying the relatively minor burdens of his son’s dependency
case were also sufficient to find father was not prepared to safely
meet the significant and consequential demands of raising a
baby alone. Father argues housing assistance and unannounced
home visits would have been enough to ensure M.J.’s safety. His
argument ignores the tender years presumption, which rests on
the reasonable proposition that children young enough to need
constant supervision face an “ ‘inherent’ ” and substantial risk
of serious physical harm if their caregiving parent is engaged in
activity that renders him less capable of providing the requisite
supervision. (Christopher R., supra, 225 Cal.App.4th at p. 1216.)
The evidence showed father had missed visits due to his arrest
for making criminal threats against a transit officer. It showed
he cancelled subsequent visits because he could not deal with
the “ ‘stress’ ” of the dependency case. And it showed he had no
family support in the community to help him with the constant
demands of caring for an infant with ongoing medical conditions.




                                11
The evidence supports the court’s disposition order. (See id.
at p. 1220 [tender years presumption, coupled with evidence
that infant had never lived with father, that there had been
inconsistent cooperation with the Department, and that paternal
grandfather, with whom father lived, had not agreed to have
child placed in his home, supported removal order].)
2.     The Juvenile Court Reasonably Exercised Its
       Discretion to Impose a Monitored Visitation
       Restriction
       Father contends there was insufficient evidence to support
the monitored visitation restriction. We review a juvenile court’s
visitation order for abuse of discretion. (In re Tanis H. (1997)
59 Cal. App. 4th 1218, 1227–1228.) In making visitation orders,
the court is guided by the principle that “[v]isitation shall be as
frequent as possible, consistent with the well-being of the child.”
(§ 362.1, subd. (a)(1)(A); In re Nicholas B. (2001) 88 Cal. App. 4th
1126, 1138.) Of equal importance, however, is the statutory
directive that “[n]o visitation order shall jeopardize the safety
of the child.” (§ 362.1, subd. (a)(1)(B).) The juvenile court must
balance the “interests of the parent in visitation with the best
interests of the child” and “impose any other conditions or
requirements to further define the right to visitation in light
of the particular circumstances of the case before it.” (In re
Jennifer G. (1990) 221 Cal. App. 3d 752, 757.)
       Father has not shown the monitored visitation restriction
was an abuse of discretion. He argues “no evidence showed
unmonitored visits would jeopardize [M.J.]’s safety,” citing some
positive visits with the baby, while asserting “it was unlikely
father would continue to sell methamphetamine if he was
granted unmonitored visits.” But the evidence showed father




                                12
continued to engage in criminal conduct while pursuing custody
of his son, and his arrest forced him to miss numerous visits
without notifying the Department. During visits, father
sometimes smelled of marijuana, he failed to change M.J.’s
wet diaper, he declined to feed the baby, and he suggested
M.J. would be okay if he missed some meals. This conduct
demonstrated a risk of potential harm if visits were not
monitored. On the other hand, because M.J. was a baby, it was
reasonable to infer that a monitor’s presence would not prevent
father from engaging in age-appropriate activities with the child.
Indeed, the positive visits that father cites support that inference.
Having balanced father’s interest in bonding with his son against
the imperative of protecting an infant who could not alert anyone
if problems arose during a visit, the juvenile court reasonably
imposed a monitored visitation restriction. The court did not
abuse its discretion.
                          DISPOSITION
       The disposition order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      EGERTON, J.

We concur:




             LAVIN, Acting P. J.                   DHANIDINA, J.




                                 13